Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are currently pending.
Claims 1 and 9 have been amended.

Response to Arguments
Applicant’s amendments and arguments, filed 2/3/2021, with respect to the statutory double patenting rejection(s) of claim(s) 1-16 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new non-statutory doublepatenting rejection has been made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 recite “a first bit of the binary word” and “a second bit of the binary word”. First, these claims lack literal support in the originally filed disclosure. The closest related passage is [0019] and [0058-0059] but neither of these recite the language of the newly amended limitations. Second, the amended limitations do not have support because the originally filed disclosure does not specify how many or an enumerated list of bits, therefore adding a first and second bit is not supported by the original language of the specification. Third, applicant has not satisfied the requirement of stating the amendment does not contain new matter. Applicant’s reply should indicate where in the originally filed disclosure support may be found for the amended limitations.
Claims 2-8 and 10-16 are also rejected for their dependence on rejected claims 1 and 9.

Specification
The amendment filed 2/3/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a first bit of the binary word” and “a second bit of the binary word”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,684,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim amendments merely change language reciting a most and least significant bit to a first and second bit. Using a most and least significant bit necessitates the use of a first and second bit, so the claims of 10,684,143 anticipate the claims of the instant application. Furthermore, while the claims have been slightly broadened by the amendment the differences are no more than would have been obvious to one of ordinary skill in the art at the time of the effectively filed date because one of ordinary skill in the art would have been able to use a word including first and second bits that are different than the most and least significant bits.

Conclusion
The following relevant art was found based on the updated search:
Bar-On (2006/0176189) teaches both fine and coarse rings are driven simultaneously from the same excitation generator 201. For clarification one set out of the eight fine electrical poles is enclosed in dashed section 13(a), The rotor 2 has two sets of thick dielectric teeth, a) A single half circle long tooth 35 for the coarse channel. b) Eight small 1/16 of circle long teeth 34 for the fine channel. All thick parts are placed on the rotor thin homogenous substrate 33 that provide the strength of the rotor, which is firmly connected to shaft 28. For clarification, a set of a single fine electrical pole is enclosed in the dashed section 13(c). The receiver 3 has two sets of receiving plates: A pair of coarse plates 37, connected to differential amplifier 252 and eight pairs of fine receive plates 38 connected to differential 
Takahashi (2010/0225309) teaches a plurality of magnetic pole pairs are arranged on respective axial end faces of rings, each made of a magnetic material, at equal intervals in the direction circumferentially thereof. In this example, the two magnetic encoders 2A and 2B are so positioned one inside the other with inner and outer peripheral faces of those magnetic encoders 2A and 2B confronting or held in contact with each other. In the case of the magnetic encoders 2A and 2B of the axial type, the magnetic sensors 3A and 3B are so positioned as to axially confront respective magnetized surfaces of the magnetic encoders 2A and 2B.
Karakulak (2016/0147582) teaches each memory cell is a multi-level non-volatile memory cell configured to be programmed to one of four programming levels. For example, first and fourth programming levels may be associated with first bit values (e.g., representative of a binary 0 or 1 of a most significant bit) and second and third programming levels may be associated with the second bit values (e.g., representative of a binary 0 or 1 of a least significant bit). As described previously, when voltage is applied to a memory cell at a particular read level (e.g., RL1, RL2, RL3) corresponding to the program level of the cell the cell will conduct indicating the program level.
Karakulak (2016/0148702) teaches more than one bit per cell by choosing between multiple levels of electrical charge (read level) to apply to the floating gates of its cells to achieve multiple states of conductivity, each occurring at a different voltage threshold V.sub.T. As depicted in FIG. 1, a MLC NAND cell is capable of storing one of four states (levels of charge) per cell, yielding two logical bits of information per cell: the Most Significant Bit (MSB) and Least Significant Bit (LSB). These two bits may make up corresponding MSB and LSB pages of a memory block.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867